DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objection
Claims 4 and 14 are objected to because of the following informalities:
Claim 4, lines 3 and 5, the recitation “a charging adapter … a first battery system” should be -- the charging adapter…the first battery system
Claim 14, last line, the recitation “the common location” should be -- the optimum location

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4-9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Funakoshi (JP 2012200043 A), in view of Harris (U.S. 2022/0069611) and further in view of Gaither (U.S. 2019/0009679).

Regarding claim 1, Funakoshi (JP 2012200043 A) teaches an apparatus for charging an electric vehicle, comprising:
a command center (140, Fig. 1) located in a cloud (paragraph 1, line 2 of  general description of the system section) including application software (paragraphs 3 and 4 of  general description of the system section) and having data having data identifying an availability of an amount of energy which is available for transfer (paragraphs 4 and 6 of general description of the system section) from a first battery system (battery of 120, Fig. 1; paragraph 1, lines 1-2; paragraph 12, line 2 of configuration section) of a first battery electric vehicle (BEV) (120, Fig. 1) to a second BEV (100, Fig. 1);
a charging adapter (160+200, Fig. 1) providing for energy transfer (paragraphs 1, 4 and 6 of general description of the system) between the first BEV (120, Fig. 1) and the second BEV (100, Fig. 1); and
a charging controller (170 via 140 180 for data communication between 100, 120, 170 and 140, Fig. 1; paragraphs 1-4 of  general description of the system section) having charge management algorithms (paragraphs 4 and 6 of  general description of the system section; paragraph 1 of configuration section) integrated either with a dc-dc converter or in an automobile vehicle communicating data (data communication between 100, 120, 170 and 140 via 180, Fig. 1; paragraphs 3 and 4 of  general description of the system section; paragraphs 1, 3 of configuration section) identifying a first battery system charge state (paragraph 4 of  general description of the system section) of the first BEV (102, Fig. 1) and a second battery system charge state (paragraph 4 of  general description of the system section; paragraph 1 of configuration section) of the second BEV (100, Fig. 1).
Funakoshi does not explicitly teach a plug command center; a V2V charge controller; (a charging adapter providing for energy transfer between) a first plug of the first BEV and a second plug of the second BEV.
Harris (U.S. 2022/0069611) teaches a plug command center (coupled to 226; [0021] [0016]); a V2V charging controller (208, Fig. 2; [0017]); a charging adapter (202, Fig. 2) providing for energy transfer (abstract; [0017]) between a first plug (204 connected to 112b via 134, Fig. 2) of the first BEV (112b, Fig. 2) and a second plug (204 connected to 112a via 134, Fig. 2) of the second BEV (112a, Fig. 2); and a vehicle-to-vehicle (V2V) charging controller (208, Fig. 2; [0017]) having charge management algorithms ([0018]) integrated either with a dc-dc converter (206, Fig. 2) or in an automobile vehicle communicating data ([0016] [0021] [0024]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate (a charging adapter providing for energy transfer between) a first plug of the first BEV and a second plug of the second BEV of Harris’ into Funakushi’s, in order to provide a wired charging means in addition to wireless charging/power transfer of Funakushi.
The combination does not explicitly teach selecting between multiple available charging options.
Gaither (U.S. 2019/0009679) teaches multiple available charging options ([0048], lines 13-14; [0035], last 3 lines; [0067], last 2 lines). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate multiple available charging options of Gaither’s into Funakushi’s, in view of Gu’s, in order to provide a choice determined by the user (via user interface 116, Fig. 1; Gaither).
Regarding claim 4, Funakoshi teaches the apparatus for charging the electric vehicle of claim 1, in view of Harris and further in view of Gaither, wherein the multiple charging options ([0048], lines 13-14; [0035], last 3 lines; [0067], last 2 lines; Gaither) include 
	a customer-to-customer option (V2V, [0017]; Harris) (or [0035], last 3 lines [0028]; Gaither) directly connecting the first BEV to the second BEV using the charging adapter (206+208, Fig. 2; Harris)  defining a charging cable (205, Fig. 2; Harris) having the dc-dc converter (206, Fig. 2; Harris) provided by one of the first BEV (112b, Fig. 2; Harris) or the second BEV (112a, Fig. 2; Harris) connected between the first battery system of the first BEV (112b, Fig. 2; [0017]; Harris) and a second battery system of the second BEV (112b, Fig. 2; [0017]; Harris).
Regarding claim 5, Funakoshi teaches the apparatus for charging the electric vehicle of claim 4, in view of Harris and further in view of Gaither, wherein the customer-to-customer option (V2V, [0017]; Harris) (or [0035], last 3 lines; [0028]; Gaither) further includes a location ([0043] [0048] [0054]; Gaither) of the second BEV (130, Fig. 1; Gaither) relative to a location of one or more available charge available vehicles ([0048] [0054] [0055]; Gaither) including the first BEV (102, Fig. 1; Gaither) and a battery status of the charge available vehicles ([0017]; Harris) (or 130, Fig. 1; [0076] [0048] [0035]; Gaither) (or paragraph 4 of  general description of the system section; Funakoshi).
Regarding claim 6, Funakoshi teaches the apparatus for charging the electric vehicle of claim 4, in view of Harris and further in view of Gaither, further including control equipment of the charging adapter (208 of 202, Fig. 2; Harris) (or 160+200 controlled by 170 and 140 via 180, Fig. 1; Funakoshi) provided with one of the first BEV (112b, Fig. 2; Harris) or the second BEV (112a, Fig. 2; Harris) controls an energy transfer ([abstract; [0017]; Harris) until a full amount of a requested energy level is transferred ([0027] [0024] [0005]; Harris) (or [0076]; Gaither) (or paragraphs 4 and 6-7 of  general description of the system section; Funakoshi) from the first BEV (112b, Fig. 2; Harris) to the second BEV (112a, Fig. 2; Harris).
Regarding claim 7, Funakoshi teaches the apparatus for charging the electric vehicle of claim 1, in view of Harris and further in view of Gaither, wherein the multiple charging options ([0035], last 3 lines; [0067], last 2 lines; Gaither) include a customer-to-business option ([0067], last 2 lines; Gaither) identifying a location ([0043] [0048] [0054]; Gaither) of the second BEV (130, Fig. 1; Gaither) relative to a location of one or more available charge available vehicles ([0048] [0054] [0055]; Gaither) including the first BEV (102, Fig. 1; Gaither) and identifying a business energy need ([0067], last 2 lines [0028]; Gaither) (paragraph 21 of process flow, searching for a vehicle 120 with surplus energy for power exchange due to power demand; paragraph 7 of  general description of the system section; Funakoshi).
Regarding claim 8, Funakoshi teaches the apparatus for charging the electric vehicle of claim 1, in view of Harris and further in view of Gaither, wherein the multiple charging options ([0035], last 3 lines; [0067], last 2 lines; Gaither) include a business-to-customer option ([0035], last 3 lines [0028]; Gaither) including a location ([0043] [0048] [0054]; Gaither) of the second BEV (130, Fig. 1; Gaither) relative to a location of one or more available charge available vehicles ([0048] [0054] [0055]; Gaither) including the first BEV (102, Fig. 1; Gaither), a battery status of the charge available vehicles ([0017]; Harris) (or 130, Fig. 1; [0076] [0048] [0035]; Gaither) (or paragraph 4 of  general description of the system section; Funakoshi), and a target price of the amount of energy which is available (paragraphs 4 and 6-7 of  general description of the system section; Funakoshi) ([0075] [0076]; Gaither) ([0028]; Harris).
Regarding claim 9, Funakoshi teaches the apparatus for charging the electric vehicle of claim 1, in view of Harris and further in view of Gaither,  wherein the charging adapter defines a bi-directional buck boost converter (206, Fig. 2; Harris; [0017] [0018] [0024]) matching an electrical system voltage ([0017] [0018]; Harris) and a battery power of the first BEV (112b, Fig. 2; Harris) to an electrical system voltage ([0017] [0018]; Harris) and a battery power of the second BEV (112a, Fig. 2; Harris)
Regarding claim 18, Funakoshi (JP 2012200043 A) teaches a method for charging an electric vehicle, comprising: identifying an availability of an amount of energy available for transfer (paragraphs 4 and 6 of general description of the system section) from a first battery system of a first battery electric vehicle (BEV) (battery of 120, Fig. 1; paragraph 1, lines 1-2; paragraph 12, line 2 of configuration section) to a second BEV (100, Fig. 1) using a plug command center (140, Fig. 1), providing for energy transfer (paragraphs 1, 4 and 6 of general description of the system) between the first BEV (120, Fig. 1) and the second BEV (100, Fig. 1) using a charging adapter (160+200, Fig. 1); communicating data (of communication between 100, 120, 170 and 140 via 180, Fig. 1; paragraphs 3 and 4 of  general description of the system section; paragraphs 1, 3 of configuration section) identifying a first battery system charge state (paragraph 4 of  general description of the system section) of the first BEV (102, Fig. 1) and a second battery system charge state (paragraph 4 of  general description of the system section; paragraph 1 of configuration section) of the second BEV (100, Fig. 1) using a V2V charging controller (170 via 140 and 180 for data communication between 100, 120, 170 and 140, Fig. 1; paragraphs 1-4 of  general description of the system section). 
Funakoshi does not explicitly teach a plug command center; a V2V charge controller; (providing for energy transfer between) a first plug of the first BEV and a second plug of the second BEV (using a charging adapter).
Harris (U.S. 2022/0069611) teaches a plug command center (coupled to 226; [0021] [0016]); a V2V charging controller (208, Fig. 2) providing for energy transfer ([0017]) between a first plug (202, Fig. 2) of the first BEV (112b, Fig. 2) and a second plug of the second BEV (112a, Fig. 2) using a charging adapter (208+206, Fig. 2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate (providing for energy transfer between) a first plug of the first BEV and a second plug of the second BEV (using a charging adapter) of Harris’s into Funakushi’s, in order to provide a wired charging means in addition to the wireless charging/power transfer of Funakushi.
The combination does not explicitly teach selecting between multiple available charging options.
Gaither (U.S. 2019/0009679) teaches multiple available charging options ([0048], lines 13-14; [0035], last 3 lines; [0067], last 2 lines). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate multiple available charging options of Gaither’s into Funakushi’s, in view of Gu’s, in order to provide a choice determined by the user (via user interface 116, Fig. 1; Gaither).
Claims 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over Harris (U.S. 2022/0069611), in view of Gaither (U.S. 2019/0009679).
Regarding claim 11, Harris (U.S. 2022/0069611) teaches in Fig. 2, an apparatus for charging an electric vehicle (abstract; [0005]), comprising:
a charging adapter (202) providing energy transfer ([0017]) by a first plug (204) connected to an energy supplying vehicle (112b) and a second plug (204) connected to an energy receiving vehicle (112a);
a bi-directional buck boost converter (206; [0017] [0018] [0024]) matching an electrical system voltage ([0017]) and a battery power of the energy supplying vehicle (112b) to an electrical system voltage ([0017]) and a battery power of the energy receiving vehicle (112a);
a controller (208) communicating ([0023] [0004]) between the first plug (204) and the second plug (204); and the charging adapter (202) including: a first energy transfer cable pair (205 including a returned line) connected to the first plug (204) and to the bi-directional buck boost converter (206); and a second energy transfer cable pair (205 including a returned line) connecting the bi-directional buck boost converter (206) to the second plug (204). 
Harris does not explicitly teach selecting between multiple available charging options.
Gaither (U.S. 2019/0009679) teaches multiple available charging options ([0048], lines 13-14; [0035], last 3 lines; [0067], last 2 lines). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate multiple available charging options of Gaither’s into Harris’, in order to provide a choice determined by the user (via user interface 116, Fig. 1; Gaither).
Regarding claim 12, Harris teaches the apparatus for charging the electric vehicle of claim 11, in view of Gaither, further including:
a communication link ([0023] [0004]) connecting the first plug (204) to the controller (208); a vehicle-to-vehicle link ([0017] [0023] [0004]) connecting the controller (208) to the second plug (204); and
a plug command center (coupled to 226; [0021] [0016]) providing processing capability to identify an optimal energy source (abstract; [0024]) for the energy receiving vehicle (112a) based on a target price of an amount of energy available ([0028]) from the energy supplying vehicle (112b) and an energy receiving vehicle (112a) available charging time ([0029]); and
wherein the controller (208) monitors an energy analysis ([0024] [0018]) and controls energy transfer (abstract; [0017]) between the energy supplying vehicle (112b) and the energy receiving vehicle (112a).
Regarding claim 13, Harris teaches the apparatus for charging the electric vehicle of claim 12, in view of Gaither, further including:
a first vehicle position ([0028], lines 14-16) (or [0054], lines 9-19; Gaither) defining a GPS coordinate position of the energy supplying vehicle (112b) automatically communicated to the plug command center (coupled to 226; [0021] [0016]),
a low-energy state ([0017] [0023] [0024]) in a battery system of the energy receiving vehicle (112a) pinged ([0026]) by the energy receiving vehicle to the plug command center (coupled to 226; [0021] [0016]); and
a second vehicle position ([0028] lines 14-16) (or [0054], lines 9-19; Gaither) defining a GPS coordinate position ([0028] lines 14-16) of the energy receiving vehicle (112a) automatically communicated to the plug command center (coupled to 226; [0021] [0016]).
Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Harris (U.S. 2022/0069611), in view of Gaither (U.S. 2019/0009679), and further in view of Yamada (U.S. 2019/0212167).
Regarding claim 14, Harris teaches the apparatus for charging the electric vehicle of claim 13, in view of Gaither. The combination does not explicitly teach further including an optimum common location (for the energy supplying vehicle and the energy receiving vehicle), the optimum common location (calculated by the plug command center using the first vehicle position and the second vehicle position), (the plug command center further) directing the energy supplying vehicle and the energy receiving vehicle to the common location.
Yamada (U.S. 2019/0212167) teaches directing the first BEV and the second BEV to the common location ([0065], lines 6-8; [0068], lines 8-9). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate directing the first BEV and the second BEV to the common location of Yamada’s into Harris’, in view of Gaither’s, in order to shorten time for the two vehicles to meet with each other.
Regarding claim 15, Harris teaches the apparatus for charging the electric vehicle of claim 14, in view of Gaither, further including: a first battery system of the energy supplying vehicle (112b; [0017]); and a second battery system of the energy receiving vehicle (112a; [0017]); and wherein the charging adapter (202; [0017]) is connected between the first battery system of the energy supplying vehicle and the second battery system of the energy receiving vehicle (112a; [0017]) at the common location ([0065], lines 6-8; [0068], lines 8-9; Yamada).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Funakoshi (JP 2012200043 A), Harris (U.S. 2022/0069611) and further in view of Gaither (U.S. 2019/0009679), and further in view of Yamada (U.S. 2019/0212167).
Regarding claim 19, Funakoshi (JP 2012200043 A) the method of claim 18, in view of Harris and further in view of Gaither, further including operating the plug command center (coupled to 226; [0021] [0016]; Harris). The combination does not explicitly teach calculating a common location (for the first BEV and the second BEV using a first vehicle location and a second vehicle location ([0054], lines 9-19; Gaither); and directing the first BEV and the second BEV to the common location.
Yamada (U.S. 2019/0212167) teaches directing the first BEV and the second BEV to the common location ([0065], lines 6-8; [0068], lines 8-9). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate directing the first BEV and the second BEV to the common location of Yamada’s into Funakushi’s, in view of Harris’s, in order to shorten time for the two vehicles to meet with each other.

Allowable Subject Matter
Claims 2-3 and 10 are objected to as being dependent upon the rejected base claim 1, but would be allowable, if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 2, the prior art of record does/do not suggest or teach “wherein the multiple available charging options include a quick-plug dispenser option connecting the first BEV and the second BEV to a quick-plug dispenser, the quick-plug dispenser provided in a charging junction box or in a dispenser having a cable upon request for a predetermined amount per hour or per day.”
Claim 3 is also objected to because it is dependent of claim 2.
Regarding claim 10, the prior art of record does/do not suggest or teach “wherein the V2V charging controller is adapted for an operational voltage range between 150 VDC up to approximately 1200 VDC and includes charging controls and one of: a single-phase V2V bi-directional converter; a two-phase V2V bi-directional converter; a three-phase V2V bi-directional converter; and a multiple-phase V2V bi-directional converter.”
Claims 16-17 are objected to as being dependent upon the rejected base claim 11, but would be allowable, if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 16, the prior art of record does/do not suggest or teach “wherein the multiple available charging options include: a quick-plug dispenser option connecting the energy supplying vehicle and the energy receiving vehicle to a quick-plug dispenser;
a customer-to-customer option using a cable provided by one of the energy supplying vehicle or the energy receiving vehicle connected between a first battery system of the energy supplying vehicle and a second battery system of the energy receiving vehicle;
a customer-to-business option identifying a location of the energy receiving vehicle relative to a location of one or more available charge available vehicles including the energy supplying vehicle and identifying a business energy need; and
a business-to-customer option including the location of the energy receiving vehicle relative to the location of one or more available charge available vehicles including the energy supplying vehicle, a battery status of the charge available vehicles, and a target price of an amount of energy available from individual ones of the one or more available charge available vehicles; and
wherein a payment is electronically processed after completion of the energy transfer from funds in an energy receiving vehicle predetermined account to an energy supplying vehicle predetermined account.”
Regarding claim 17, the prior art of record does/do not suggest or teach “wherein the bi-directional buck boost converter defines a vehicle-to-vehicle (V2V) bidirectional buck boost converter having a plurality of phases that generate interleaved currents thereby reducing filtering requirements.”
Claim 20 is objected to as being dependent upon the rejected base claim 18, but would be allowable, if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 20, the prior art of record does/do not suggest or teach “performing one of: connecting the first BEV and the second BEV to a quick-plug dispenser; (and connecting the first BEV to the second BEV using a jumper cable provided by one of the first BEV or the second BEV; and  matching a first electrical system voltage and a first battery power of the first BEV to a second electrical system voltage and a second battery power of the second BEV using a bi-directional buck boost converter.)”
Conclusion
The prior arts, made of record and not relied upon, are considered pertinent to applicant's disclosure: U.S. 2017/0259683 and U.S. 2021/0394641.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG V BUI whose telephone number is (571) 270-0265.  The examiner can normally be reached on Monday - Friday 7:30a - 4:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/DUNG V BUI/Examiner, Art Unit 2859 

/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859